Citation Nr: 1202592	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-40-676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an initial compensable evaluation for bilateral tinea pedis.

Additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

The Veteran's most recent VA examination of the skin was conducted in November 2009.  The examination report noted that the scope of the examination was limited to the Veteran's feet.  The report concluded with a diagnosis of tinea pedis of the feet, bilaterally; and also noted that this condition was progressive in nature.  

A July 2010 private treatment report noted the Veteran's history of recurrent fungal infections of the feet, which had "now spread to the groin."  The report concluded with an impression of persistent onychomycosis and tinea pedis, along with tinea cruris.  The private treatment report failed to provide sufficient detail as to the size of the area affected by the skin disorder which is required to rate the Veteran's service-connected bilateral tinea pedis.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011).

Under these circumstances, the RO must, with the assistance of the Veteran, obtain updated medical treatment records and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected bilateral tinea pedis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify, and then obtain, any updated treatment records relating to the Veteran's bilateral tinea pedis and tinea cruris since July 2010.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the severity of his service-connected bilateral tinea pedis.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  In the report, the examiner should specifically opine as to whether the Veteran's tinea cruris, diagnosed in July 2010, was at least as like as not caused or aggravated by his service-connected bilateral tinea pedis.  Thereafter, the examiner must identify all areas of the Veteran's body which are affected by his service-connected bilateral tinea pedis, and what percentage of the Veteran's body is affected by his bilateral tinea pedis including both of exposed areas only and the entire body.  

Additionally, the examiner must review the record for prescribed treatment for bilateral tinea pedis and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  The VA examiner should also discuss whether systemic therapy was warranted at any time, but not prescribed due to conflicting health concerns.  A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying him of any scheduled examination must be placed in the claims file.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issue on appeal, including consideration of all evidence received since the November 2010 supplemental statement of the case.  

If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


